         Case 2:01-cv-06049-MSG Document 206 Filed 09/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                          :
ROBERT WHARTON,                           :                  CIVIL ACTION
                                          :
                  Petitioner,             :                  No. 01-6049
                                          :
            v.                            :
                                          :
DONALD T. VAUGHN, et al.                  :
                                          :
                  Respondents.            :
_________________________________________ :

                                              ORDER

       AND NOW, this 29th day of September, 2020, upon consideration of the parties’ Joint

Status Report (ECF No. 205), it is hereby ORDERED that a telephone conference is scheduled

on Monday, October 5, 2020 at 2:00 p.m. Counsel shall be prepared to identify any witnesses

who will testify at the hearing and discuss counsel’s availability as well as the availability of each

witness. Counsel should dial 571-353-2300, 427102124#, to connect.



                                             BY THE COURT:


                                             /s/ Mitchell S. Goldberg ___________
                                             MITCHELL S. GOLDBERG, J.




                                                  1
